DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2019 and 09/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note: The examiner has performed 101 analysis on claims 8-20. The specification of the instant application explicitly recites that a computer readable storage medium is not to be construed as being transitory signals per se (see [0113] of the pg-pub specification for full details). Based on this recitation, independent claims 8 and 15 have been found to be directed to statutory subject matter. Claims 9-14 and 16-20 that depend on claims 8 and 15 respectively are also directed to statutory subject matter.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  claim 1 recites: “generating, …, a plurality of elements of encoded data by on applying…”. Claims 8 and 15 recite similar limitations. The grammar is incorrect (use of “by on”). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant provided prior art US 20180060612 to Gladwin et al (hereinafter Gladwin).
As per claims 1, 8 and 15, Gladwin teaches:
A method for securely storing data, the method comprising: 
receiving, by one or more computer processors, a request to store data, wherein the data includes a plurality of elements (Gladwin: [0056] In an example of storing data, the gateway module 78 receives an incoming data object. [0068] In an example of write operation, the pre-slice manipulator 75 receives a data segment 90-92 and a write instruction from an authorized user device); 
generating, by one or more computer processors, a plurality of elements of encoded data by on applying one or more encoding algorithms to the data, wherein a quantity of the plurality of elements of the encoded data is equal to a quantity of the plurality of elements of the data (Gladwin: [0059] The access module 80 receives the data object 40 and creates a series of data segments 1 through Y 90-92 in accordance with a data storage protocol. [0070] The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94, i.e., the number of data segments in the received data object is equal to the number of encoded data segments); 
distributing, by one or more computer processors, the plurality of elements of the encoded data into two or more subsets of the encoded data, without duplication (Gladwin: [0072] The slicer 79 transforms the encoded data segment 94 into EC data slices in accordance with the slicing parameter from the vault for this user and/or data segment 92. For example, if the slicing parameter is X=16, then the slicer 79 slices each encoded data segment 94 into 16 encoded slices, i.e., encoded data segment is distributed into slices without duplication); and 
transmitting, by one or more computer processors, the two or more subsets of the encoded data to a corresponding quantity of two or more storage systems (Gladwin: [0064] When the error coded data slices of a data segment are ready to be outputted, the grid module 82 determines which of the DS storage units 36 will store the EC data slices based on a dispersed storage memory mapping associated with the user's vault and/or DS storage unit attributes. Note that the number of DS storage units 36 is equal to or greater than the number of pillars (e.g., X) so that no more than one error coded data slice of the same data segment is stored on the same DS storage unit 36).

As per claims 4, 11 and 18, Gladwin teaches:
The method of claim 1, further comprising: 
determining, by one or more computer processors, based on a security dictate, to further obfuscate encoding of the plurality of elements of the data (Gladwin: [0068]: The pre-slice manipulator 75 determines if pre-manipulation of the data segment 90-92 is required and, if so, what type. The pre-slice manipulator 75 may make the determination independently or based on instructions from the control unit 73, where the determination is based on …, security requirements etc.); 
selecting, by one or more computer processors, a data key to apply while encoding the data, wherein the data key includes two or more elements that represent numeric values (Gladwin: [0069] Once a positive determination is made, the pre-slice manipulator 75 manipulates the data segment 90-92 in accordance with the type of manipulation. For example, the type of manipulation may be compression, signatures, watermarking, tagging, encryption etc. It was well known to one of ordinary skill in the art before the filing date of the claimed invention that encryption requires selecting a key and it was well known to one of ordinary skill in the art before the filing date of the claimed invention that an encryption key has two or more bits (elements that represent numeric values)); and 
applying, by one or more computer processors, at least one element of the data key to a respective element of the data based on one or more rules associated with an encoding algorithm (Gladwin: [0068]: The pre-slice manipulator 75 determines if pre-manipulation of the data segment 90-92 is required and, if so, what type. The pre-slice manipulator 75 may make the determination independently or based on instructions from the control unit 73, where the determination is based on …, security requirements etc. [0069]: For example, the type of manipulation may be compression, signatures, watermarking, tagging, encryption etc. It was well known to one of ordinary skill in the art before the filing date of the claimed invention that encryption requires applying the encryption key according to rules of an encryption algorithm).

As per claims 5, 12 and 19, Gladwin teaches:
The method of claim 1, wherein distributing the plurality of elements of the encoded data into the two or more subsets of the encoded data, without duplication further comprises: distributing, by one or more computer processors, in a cyclical manner, subsequent elements of the plurality of elements of the encoded data into the two or more subsets of the encoded data (Gladwin: [0064] When the error coded data slices of a data segment are ready to be outputted, the grid module 82 determines which of the DS storage units 36 will store the EC data slices based on a dispersed storage memory mapping associated with the user's vault and/or DS storage unit attributes. Note that the number of DS storage units 36 is equal to or greater than the number of pillars (e.g., X) so that no more than one error coded data slice of the same data segment is stored on the same DS storage unit 36. Further note that EC data slices of the same pillar number but of different segments (e.g., EC data slice 1 of data segment 1 and EC data slice 1 of data segment 2) may be stored on the same DS storage units 36, i.e., the data slices are distributed cyclically to the DS storage units 36).

As per claims 7 and 14, Gladwin teaches:
The method of claim 1, wherein the two or more storage systems are storage systems at differing geographic locations (Gladwin: [0031] The DSN memory 22 includes a plurality of distributed storage (DS) units 36 for storing data of the system. Each of the DS units 36 includes a processing module and memory and may be located at a geographically different site than the other DS units).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin and US 20070079081 to Gladwin et al (hereinafter Gladwin’081).
As per claims 2, 9 and 16, Gladwin does not teach: converting, by one or more computer processors, the plurality of elements of the data into respective numerical values. However, Gladwin’081 teaches:
further comprising: converting, by one or more computer processors, the plurality of elements of the data into respective numerical values (Gladwin’081: [0027] The string is broken into segments that are n characters each. [0029] For example, where the original data is the starting string of ASCII values for the characters of the text O L I V E R, the values in the data subsets would be those listed below: A=79 B=76 C=73 D=86 E=69 F=82. [0030] In this embodiment, the coded data values are created by adding data values from a subset of the other data values in the original data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gladwin’081 in the invention of Gladwin to include the above limitations. The motivation to do so would be so that the data in each subset is less usable or less recognizable or completely unusable or completely unrecognizable by itself except when combined with some or all of the other data subsets (Gladwin’081: [0013]).

Claims 3, 6, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin and US 20040095831 to Hino et al (hereinafter Hino).
As per claims 3, 10 and 17, Gladwin teaches:
The method of claim 1, wherein encoding the data further comprises: identifying, by one or more computer processors, one or more encoding algorithms to encode the plurality of elements of the data (Gladwin: [0070] The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94. The encoder 77 determines which forward error correction algorithm to use based on a predetermination associated with the user's vault, a time based algorithm, user direction, DS managing unit direction, control unit direction, as a function of the data type, as a function of the data segment 92 metadata, and/or any other factor to determine algorithm type), 
Gladwin does not explicitly teach: wherein at least one encoding algorithm dictates utilization of a first previously encoded element of the data to encode a subsequent element of the plurality of elements of the data. However, 
wherein at least one encoding algorithm dictates utilization of a first previously encoded element of the data to encode a subsequent element of the plurality of elements of the data (Hino: [0337] When the 2-bit data at the end of the data block recorded in each segment are encoded, the last 2-bit data are loaded in the D flip-flops 603 and 604, the last one bit of encoded data which were encoded immediately before is loaded in the D flip-flop 609, the 2-bit data at the top of the next segment are loaded in the D flip-flops 601 and 602, and encoding is performed. That is, using the data in the data blocks in two adjacent segments, encoding is executed by the (1-7) encoding scheme. Also, [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hino in the invention of Gladwin to include the above limitations. The motivation to do so would be to realize a recording medium which has a high effective recording density, owing to continuity between encoded data belonging to each data recording area (e.g., a data recording area in each segment) and encoded data belonging to precedent and subsequent data recording areas (Hino: [0055]).

As per claims 6, 13 and 20, Gladwin teaches:
The method of claim 1, wherein distributing the plurality of elements of the encoded data into the two or more subsets of the encoded data, without duplication further comprises: distributing, by one or more computer processors, the plurality of elements of the encoded data into the two or more subsets of the encoded data such that the subsequent element of the encoded data is assigned to a subset of encoded data different from another subset of the encoded data that includes the prior element of the encoded data utilized to encode the subsequent element of the encoded data (Gladwin: [0064] When the error coded data slices of a data segment are ready to be outputted, the grid module 82 determines which of the DS storage units 36 will store the EC data slices based on a dispersed storage memory mapping associated with the user's vault and/or DS storage unit attributes. Note that the number of DS storage units 36 is equal to or greater than the number of pillars (e.g., X) so that no more than one error coded data slice of the same data segment is stored on the same DS storage unit 36. Further note that EC data slices of the same pillar number but of different segments (e.g., EC data slice 1 of data segment 1 and EC data slice 1 of data segment 2) may be stored on the different DS storage units 36, i.e., encoded data slices of a prior data segment and encoded data slices of a subsequent data segment are stored on different storage units 36).
Gladwin does not teach: determining, by one or more computer processors, based on a structure of at least a first encoding algorithm, that a value corresponding to a prior element of the encoded data is utilized to encode a subsequent element of the data. However, Hino teaches:
determining, by one or more computer processors, based on a structure of at least a first encoding algorithm, that a value corresponding to a prior element of the encoded data is utilized to encode a subsequent element of the data (Hino: [0337] When the 2-bit data at the end of the data block recorded in each segment are encoded, the last 2-bit data are loaded in the D flip-flops 603 and 604, the last one bit of encoded data which were encoded immediately before is loaded in the D flip-flop 609, the 2-bit data at the top of the next segment are loaded in the D flip-flops 601 and 602, and encoding is performed. That is, using the data in the data blocks in two adjacent segments, encoding is executed by the (1-7) encoding scheme. Also, [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hino in the invention of Gladwin to include the above limitations. The motivation to do so would be to realize a recording medium which has a high effective recording density, owing to continuity between encoded data belonging to each data recording area (e.g., a data recording area in each segment) and encoded data belonging to precedent and subsequent data recording areas (Hino: [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130111166 to Resch et al: A method begins by a dispersed storage (DS) processing module receiving a request to copy a data object in a dispersed storage network (DSN). The method continues with the DS processing module identifying one or more sets of at least a decode threshold number of slice names for one or more sets of encoded data slices of the data object and generating one or more sets of at least a decode threshold of new slice names. The method continues with the DS processing module sending the one or more sets of at least a decode threshold of new slice names to storage nodes of the DSN and instructing the storage nodes to link the one or more sets of at least a decode threshold of new slice names to the one or more sets of encoded data slices thereby producing a non-replicated copy of the data object.
US 7636724 B2 to de la Torre et al: A system and method for data storage by shredding and deshredding of the data allows for various combinations of processing of the data to provide various resultant storage of the data. Data storage and retrieval functions include various combinations of data redundancy generation, data compression and decompression, data encryption and decryption, and data integrity by signature generation and verification. Data shredding is performed by shredders and data deshredding is performed by deshredders that have some implementations that allocate processing internally in the shredder and deshredder either in parallel to multiple processors or sequentially to a single processor. Other implementations use multiple processing through multi-level shredders and deshredders. Redundancy generation includes implementations using non-systematic encoding, systematic encoding, or a hybrid combination. Shredder based tag generators and deshredder based tag readers are used in some implementations to allow the deshredders to adapt to various versions of the shredders.
US 20030084020 to Li Shu: The invention features an apparatus and method for facilitating reliable storage of a file. The apparatus includes a file processor that converts the file into N storage segments. The N segments enable reassembly of the file from a subset of any M of the storage segments. N and M are positive integers, and N >M≥1. The apparatus includes means facilitating storage of at least M of the N storage segments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438